Citation Nr: 1702994	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-03 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and her mother



ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1990 to October 1990 and November 1990 to August 1991, to include service in Saudi Arabia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2015 the Board remanded the issue on appeal for further evidentiary development.  The issue has now been returned to the Board for appellate review.

The Board notes that the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an October 2015 letter the Veteran's VA psychiatrist stated that the Veteran should continue to remain off work for the next three months due to her ongoing illness and that the Veteran's long term employment status was unclear.  Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page and is addressed in the Remand portion of the decision below. 

The March 2015 Board remand referred the issue, raised at the January 2015 Board hearing, of whether a timely notice of disagreement was filed with the portion of a May 2007 rating decision granting service connection for migraine headaches and awarding an evaluation of 10 percent effective October 30, 2006.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD has shown a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter sent in November 2006.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran's claim for an initial rating in excess of 50 percent for PTSD arises from her disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent a VA examination in connection with her claim for PTSD in April 2011.  

The Board also notes that action requested in the prior remand has been undertaken.  Updated VA treatment records were obtained, and in May 2015 the Veteran underwent another examination, which provided findings pertinent to the rating criteria for evaluating PTSD.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In a May 2011 rating decision, service connection for PTSD was granted and a 50 percent rating was assigned effective October 30, 2006.  Thereafter, the Veteran appealed the initial rating assigned to her service-connected PTSD. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the Veteran; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter, 8 Vet. App. at 240.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

As previously noted, the Veteran's service-connected PTSD has been assigned a 50 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, effective October 30, 2006.  The Veteran contends she should receive the maximum disability rating.  During a January 2015 Board hearing the Veteran testified that she receives treatment in two separate therapies once a month for her PTSD, that she felt overwhelmed and had difficulty focusing at work, and as a result she had to leave work two to three times a month.  She testified that she had exhausted her Family Medical Leave Act (FMLA) leave to take off work because of her PTSD symptoms, including taking leave from October 2014 to January 2015 in order to have her PTSD evaluated and to adjust her medication.  The Veteran testified that she regularly isolated herself from others and she had difficulty controlling her temper with her family.  The Veteran testified that she had nightmares, difficulty sleeping, crying spells, and that she had thoughts of suicide in the past, but not in the last few years.   

The record contains a number of written statements submitted to support the Veteran's claim for an increased rating.  In them the Veteran, her friend, and family reported sleep impairment, nightmares, social isolation, depressed mood, obsessive behavior, and a lack of concentration at work.  

The Veteran has received psychiatric treatment at the Tuscaloosa VA medical center (VAMC) throughout the appeal period.  The Veteran's VA treatment provider has reported that the Veteran has experienced social isolation, sleep impairment, nightmares, periods of intense crying, depressed mood, anhedonia, fatigue, poor appetite, memory problems, anxiety, anger, panic, feeling overwhelmed at work and at home, marriage difficulties and difficulties with her family.  The Veteran's VA treatment provider has reported that the Veteran's work typically required rotating shifts which appeared to be worsening the Veteran's PTSD and depression symptoms due to the constant change in her sleep pattern, and as a result the Veteran has had to take off work for extended periods of time.  The diagnoses reported during treatment included PTSD, depression, and anxiety.

The record contains four FMLA health care provider certifications from December 2011 to January 2014.   In them the Veteran's providers noted that the Veteran would need to receive treatment at least twice per year due to her condition, and that the Veteran had been referred to other providers for treatment.  Her providers have reported that the Veteran was unable to perform all of her job functions due to the condition, and the Veteran's symptoms have included depression, anxiety, decreased concentration, emotional hyperactivity, irritability, and an inability to focus, which reduced her ability to be productive at work.  The providers noted that it was medically necessary that the Veteran receive follow-up treatment appointments or work part-time or on a reduced schedule because of the medical condition.  The providers reported that the condition would cause episodic flare-ups periodically preventing the Veteran from performing her job functions and that it was medically necessary for the Veteran to be absent from work during flare-ups due to her inability to focus.  Her providers suggested the Veteran be removed from the rotating shifts and work day shifts instead when she returned to work.  

Additionally, the record contains a series of letters dated between September 2014 and October 2015 from the Veteran's VA psychiatrist which document the Veteran's ongoing inability to return to work in either a full or part time capacity due to her medical illness.

The Veteran has undergone private treatment during the appeal period and her private physicians have reported that the Veteran experienced depression, crying spells, and sleep impairment.

In a July 2005 VA mental health examination the VA examiner reviewed the Veteran's medical and family history and conducted an in-person examination of the Veteran.  The VA examiner reported that the Veteran had symptoms of depression, insomnia, anhedonia, difficulty concentrating, low energy, and loss of sexual desire.  The examiner reported the Veteran had emotional responses to triggers, and distressing thoughts when reminded about the events she witnessed while deployed.  The examiner noted the Veteran had attempted suicide by overdose several years ago, and that the Veteran last reported thoughts of self-harm three months prior.  In a July 2005 addendum the VA examiner diagnosed the Veteran with major depression and assigned a GAF score of 50.

In April 2011 the Veteran underwent a VA mental health examination where the VA examiner noted the Veteran's past suicide attempt by overdose, and reported that the Veteran was married, had good relations with her family, had one friend outside of her family, and was employed full-time.  The examiner reported that the Veteran displayed obsessive/ritualistic behavior, cleaning her house even when it was already clean.  The VA examiner opined that the Veteran did not have total occupational and social impairment due to PTSD, but that the Veteran's PTSD symptoms did result in deficiencies in most areas including thinking, family relations, and mood.  The examiner reported that the Veteran's symptoms included sleep impairment, recurrent dreams, that the Veteran's family reported changes in the Veteran's behavior despite her belief that she maintained good family relations, that the Veteran tended to isolate herself and had minimal recreational or leisure activities, and that her depression was a result of her PTSD.  The examiner diagnosed PTSD and depression and assigned the Veteran a GAF score of 64.

In a May 2015 VA mental health examination the VA examiner diagnosed PTSD and major depressive disorder.  The VA examiner reported the Veteran remained married, attended church, remained in her current employment and was receptive to VA vocational rehabilitation job retraining.  The Board notes there is no indication that the Veteran has ever sought out VA vocational rehabilitation.  The examiner reported the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner reported the Veteran's PTSD symptoms included depressed mood, anxiety, sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, overeating, and fatigue.  The VA examiner reported that the Veteran's symptoms were productive for moderate occupational and social impairment with reduced reliability and productivity due to her PTSD and depression.  The examiner reviewed the Veteran's VAMC mental health progress notes from September 2014 to April 2015, reported that the progress notes showed improved sleep and mood, and remarked that the Veteran's progress notes did not indicate an increase in severity of the Veteran's PTSD, but indicated stability as well as improvement in the Veteran's PTSD as evidenced by an October 2014 progress note where the Veteran reported she was "doing better - maybe 50 [percent]."

The evidence of record establishes that the Veteran's PTSD resulted in symptoms including depressed mood, anxiety, anger, social isolation, irritability, distressing thoughts, avoidance, emotional hyperactivity, sleep impairment, nightmares, periods of intense crying, mild memory loss, obsessive behavior, difficulty concentrating, anhedonia, fatigue, and poor appetite.  GAF scores ranged from 50 to 64, indicating symptoms ranging from mild to serious impairment in social or occupational functioning.  

With regard to social impairment, the record reveals that the Veteran reported feeling isolated from others and had difficulty maintaining effective social relationships.  She reported difficulties in her marriage and an inability to control her temper with family members.

With regard to occupational impairment, the record shows that the Veteran has missed work for extended periods of time, including four months from work between October 2014 and January 2015 due to her PTSD symptoms.  The Veteran has exhausted her FMLA leave as a result and continues to have to leave work two to three times a month because of her PTSD symptoms.  Throughout the pendency of this appeal, the Veteran's psychiatric symptoms resulted in mild memory loss, decreased productivity, difficulty concentrating, feeling overwhelmed, and an inability to focus at work.  

Although the May 2015 VA examiner rationalized that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, citing that the Veteran's mood and sleep improved from September 2014 to April 2015, he failed to reconcile the fact that the Veteran was off work for more than four months during this period because of her PTSD symptoms, and that the Veteran's VA psychiatrist had reported the Veteran's work aggravated her symptoms.  

Based on the foregoing, the Board finds that the Veteran's disability picture more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 70 percent is warranted.  Id.  The Board finds that the Veteran's psychiatric symptoms were not productive of total occupational and social impairment for any distinct period on appeal, as the record shows that throughout the appeal period, the Veteran was able to maintain some social and family relationships, and she continues in her current employment despite frequent absences.  Thus, a 100 percent schedular rating is not warranted.  See id.; see also Fenderson, 12 Vet. App. at 127.

The Board notes that in addition to the lack of total occupational and social impairment as described above, demonstrative symptoms of such a level of impairment are also not present.  At the July 2005 examination, thought process was logical and goal directed and speech was normal; no inappropriate behavior was noted.  At the April 2011 examination, thought process was unremarkable, no speech deficiencies were noted, and the examiner specifically noted no inappropriate behavior.  Delusions and hallucinations were either denied or not reported at all three examinations.  The Veteran has denied suicidal and homicidal ideation during the appeal period which is strong evidence against a finding that she is a persistent danger of hurting herself or others.  The Veteran's appearance at her examinations and during treatment suggests that she does not have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran has routinely been described as oriented to time and place.  While the Veteran has some memory loss, such has been described as mild and does not rise to the level of memory loss for names of close relatives, own occupation, or own name.   At the May 2015 examination, none of the symptoms demonstrative of a 100 percent rating were noted.  All three examiners indicated a degree of impairment less than total was present due to PTSD with depression.

The Board has also considered whether referral for extraschedular consideration is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  See 38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected PTSD with depression is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  As determined above, the Veteran's PTSD has been manifested by depressed mood, anxiety, anger, social isolation, irritability, distressing thoughts, avoidance, emotional hyperactivity, sleep impairment, nightmares, periods of intense crying, mild memory loss, obsessive behavior, difficulty concentrating, anhedonia, fatigue, and poor appetite, resulting in occupational and social impairment with deficiencies in most areas.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's PTSD a rating in excess of 70 percent, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

As previously noted, a claim for entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. at 455.  The Veteran last submitted a VA Form 21-8940 relaying her employment and educational history in 2009.  This claim must be remanded to obtain updated information about the Veteran's employment and educational background.  On remand, the Veteran should be provided notice consistent with a claim for a TDIU and be asked to provide an updated VA Form 21-8940 reflecting her more recent employment and educational history.  

The record shows the Veteran receives treatment from the Tuscaloosa VAMC, and the most recent VA treatment records are from September 2015.  On remand, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding how to substantiate her claim for entitlement to a TDIU and request that she submit an updated VA Form 21-8940.

2.  Obtain all outstanding VA treatment records from the Tuscaloosa VAMC, dated from September 2015 to the present.  All efforts to obtain this evidence should be documented in the claims file.

3.  After the above development has been completed, and any other development deemed necessary, the issue of entitlement to a TDIU must be adjudicated.  If entitlement to a TDIU is not granted to the fullest extent, provide the Veteran and her representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.
     
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


